Citation Nr: 1521158	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a neck injury, right side, with scar tissue. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2015, the Veteran withdrew his request to appear at a videoconference hearing before the undersigned Veterans Law Judge, which had been scheduled for May 2015.   


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in April 2015 received written notification from the Veteran through his authorized representative expressing his intent to withdraw his appeal pertaining to service connection for residuals of a neck injury, right side, with scar tissue; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

Regarding the claim of entitlement to service connection for residuals of a neck injury, right side, with scar tissue, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received by the Board in April 2015, the Veteran through his authorized representative indicated that it was his intent to withdraw the issue on appeal concerning service connection for residuals of a neck injury, right side, with scar tissue.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal pertaining to entitlement to service connection for residuals of a neck injury, right side, with scar tissue is dismissed.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


